UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED JANUARY 31, 2011 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 000-53881 BEARING MINERAL EXPLORATION, INC. (Exact name of registrant as specified in its charter) NEVADA (State or other jurisdiction of incorporation or organization) 92 Wishing Well Drive Toronto, Ontario CANADA, M1T 1J4 (Address of principal executive offices, including zip code.) (416) 816-6219 (telephone number, including area code) Indicate by check mark whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the last 90 days.YES [X]NO [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (SS 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YES []NO [X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer, “accelerated filer,” “non-accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer [] Accelerated Filer [] Non-accelerated Filer [] Smaller Reporting Company [X] (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YES [X]NO [] APPLICABLE ONLY TO CORPORATE ISSUERS: Indicated the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 5,968,750 as of March 14, 2011. PART I – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS Balance Sheets (Unaudited) F-2 Statements of Expenses (Unaudited) F-3 Statements of Cash Flows (Unaudited) F-4 Notes to Financial Statements F-5 2 Bearing Mineral Exploration, Inc. (A Development Stage Company) Balance Sheets (Unaudited) January 31, October 31, ASSETS Current Assets Cash $ $ Prepaid Expense - - Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT Current Liabilities Accounts payable Accrued liabilities - Advance from shareholder Total Liabilities $ $ Stockholders’ Deficit Common stock 75,000,000 shares authorized, with a $0.001 par value, 5,968,750 shares issued and outstanding $ $ Additional paid-in capital Deficit accumulated during development stage ) ) Total Stockholders’ Deficit ) ) Total Liabilities and Stockholders’ Deficit $ $ The accompanying notes are an integral part of these financial statements F-2 3 Bearing Mineral Exploration, Inc. (A Development Stage Company) Statements of Expenses (Unaudited) Three Months For the Period from Ended June 11, 2008 January 31, (date of inception) to January 31, 2011 EXPENSES General and administrative expenses $ $ $ Mineral property costs - - Total Expenses Net Loss $ ) $ ) $ ) Loss Per Share: Basic and Diluted $ ) $ ) Weighted Average Number of Shares Outstanding Basic and Diluted The accompanying notes are an integral part of these financial statements F-3 4 Bearing Mineral Exploration, Inc. (A Development Stage Company) Statements of Cash Flows (Unaudited) For the Period from Three Months June 11, 2008 Ended (date of inception) January 31, to January 31, CASH FROM OPERATING ACTIVITIES: Net loss $ ) $ ) $ ) Changes in operating assets and liabilities Accounts payable and accrued liabilities ) ) Prepaid expenses - - Net Cash Used in Operating Activities ) ) ) CASH FROM FINANCING ACTIVITIES: Net advances from shareholder - Proceeds from issuance of common stock - - Net Cash from Financing Activities - Net increase (decrease) in Cash ) ) Cash, Beginning – Cash, Ending $ $ $ The accompanying notes are an integral part of these financial statements F-4 5 Bearing Mineral Exploration, Inc. (A Development Stage Company) Notes to the Financial Statements January 31, 2011 1.Basis of Financial Statement Presentation The accompanying unaudited interim financial statements of Bearing Mineral Exploration, Inc. have been prepared in accordance with accounting principles generally accepted in the United States of America and the rules of the Securities and Exchange Commission, and should be read in conjunction with the audited financial statements and notes thereto contained in the Company’s October 31, 2010 annual financial statements filed with the SEC on Form 10-K. In the opinion of management, all adjustments, consisting of normal recurring adjustments, necessary for a fair presentation of financial position and the results of operations for the interim period presented have been reflected herein. The results of operations for the interim period are not necessarily indicative of the results to be expected for the full year. Notes to the financial statements which would substantially duplicate the disclosures contained in the audited financial statements for the most recent fiscal period ended October 31, 2010, as reported in the Form 10-K, have been omitted. 2. Recent Issued Accounting Pronouncements We do not expect the adoption of other recently issued accounting pronouncements to have a significant impact on our results of operations, financials position or cash flow. 3.Going Concern As of January 31, 2011, the Company has never generated any revenues and has accumulated losses of $74,943 since inception.The Company has limited cash resources and will likely require new financing, either through issuing shares or debt, to continue the development of its business.Management intends to offer additional common stock; however, there can be no assurance that management will be successful in raising the funds necessary to maintain operations, or that a self-supporting level of operations will ever be achieved. The likely outcome of these future events is indeterminable. These financial statements do not include any adjustments to the recoverability and classification of recorded asset amounts and classification of liabilities that might be necessary should the Company be unable to continue as a going concern. These factors raise substantial doubt regarding the Company’s ability to continue as a going concern. 4.Related Party Transactions As of January 31, 2011, our President had advanced an aggregate of $33,000 to the Company for additional working capital.The amount advanced is unsecured, non-interest bearing and due on demand. F-5 6 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. This quarterly report contains forward-looking statements as that term is defined in the Private Securities Litigation Reform Act of 1995.These statements relate to future events or our future financial performance.In some cases, you can identify forward-looking statements by terminology such as “may”, “should”, “expects”, “plans”, “anticipates”, “believes”, “estimates”, “predicts”, “potential”, or “continue” or the negative of these terms or other comparable terminology.These statements are only predictions and involve known and unknown risks, uncertainties and other factors that may cause our or our industry’s actual results, levels of activity, performance or achievements to be materially different from future results, levels of activity, performance or achievements expressed or implied by these forward-looking statements. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements.Except as required by applicable law, including the securities laws of the United States, we do not intend to update any of the forward-looking statements to conform these statements to actual results. Our financial statements are stated in United States Dollars (US$) and are prepared in accordance with United States Generally Accepted Accounting Principles.In this quarterly report, unless otherwise specified, all dollar amounts are expressed in United States dollars.All references to “common shares” refer to the common shares in our capital stock. As used in this quarterly report the terms “we”, “us”, “our”, and the “Company” means Bearing Mineral Exploration, Inc., unless otherwise indicated. General We were incorporated in the State of Nevada on June 11, 2008. We maintain our statutory registered agent’s office at 1802 North Carson Street, Suite 212, Carson City, Nevada, 89701 and our corporate office is located at 92 Wishing Well Drive, Toronto, ON Canada, M1T 1J4. We are a development stage corporation and have not yet realized any revenues from our business operations.A development stage corporation is one engaged in the search of business opportunities, successful negotiation and closing of business acquisition and furthering its business plan.Our auditor has issued a going concern opinion. This means that there is substantial doubt that we can continue as an on-going business for the next twelve months unless we obtain additional capital to pay our bills. This is because we have not generated any revenues from our business operations and we expect to generate operating losses during some or all of our planned development stages, which raises substantial doubt about our ability to continue as a going concern.Accordingly, we will need to raise cash from sources other than internal revenues. Our original plan of operation was to conduct exploration activities on one mineral claim located in the Province of Newfoundland, Canada; herein referred to as the Collins Lake property. Our exploration target was to find an ore body containing gold.Due to our inability to commence exploration work on a timely basis, and due to the costly fees associated with maintaining title to the mineral claim, we decided to forfeit title to the mineral claim in May 2010. Alternatively, we have been exploring new business opportunities. Our plan of operation for the next three months will be to explore other business opportunities although to date, we have not identified any new business opportunities and have no agreements related to such opportunities.It is the intent of the Company to: (i) consider guidelines of industries in which the Company may have an interest; (ii) adopt a business plan regarding engaging in business in any selected industry; and (iii) to commence such operations through funding and/or the acquisition of a “going concern” engaged in any industry selected. Any new business opportunities will likely require additional capital. 7 Limited Operating History; Need for Additional Capital There is limited historical financial information about Bearing Mineral Exploration, Inc. upon which to base an evaluation of our performance.We are a development stage corporation and have not generated any revenues from operations.We cannot guarantee we will be successful in our business operations. Our business is subject to risks inherent in the establishment of a new business enterprise.We may fail to adopt a business model and strategize effectively or fail to revise our business model and strategy should industry conditions and competition change.We have limited capital resources and there is no assurance that future financing will be available to our Company on acceptable terms, which may result in possible delays in the exploitation of business opportunities. If additional capital is required we will raise funds by issuing debt and/or equity securities although we have no current arrangements or agreements to such financings at this time. If financing is not available on satisfactory terms, we may be unable to continue, develop or expand our operations.Equity financing could result in additional dilution to existing shareholders. Results of Operations For the three months ended January 31, 2011 compared to January 31, 2010 As of the date of this report, we have yet to generate any revenues from our business operations. We had a net loss of $1,439 for the period ended January 31, 2011 compared to a net loss of $11,606 for the same period ended January 31, 2010. The change is explained below. Operating Expenses:Operating expenses were $1,439 and $11,606 for the periods ended January 31, 2011 and 2010, respectively.In the three months ended January 31, 2011, operating expenses decreased by $10,167. The decrease was primarily attributable to a decrease in transfer agent and filing fees, as during the three months ended January 31, 2010, the Company paid $11,150 in transfer agent fees and filing fees; $10,000 of which was related to fees associated with filing application for listing with FINRA. During the period ended January 31, 2011, much of the Company’s resources were directed at maintaining the Company in good standing and locating new business opportunities.To date, the Company has not identified any new business opportunities and has no agreements related to such opportunities. Liquidity and Capital Resources As of January 31, 2011 we had $1,250 in total assets, comprised solely of cash.Our liabilities totalled $35,180, resulting in a working capital deficit of $33,930 compared to $2,340 in total assets and total liabilities of $34,831 for a working capital deficit of $32,491 as of October 31, 2010.Total liabilities for the period ended January 31, 2011 were comprised of general office expenses, legal fees, transfer agent fees and the loan payable to our President; Mr. Schlombs, while total liabilities for the year ended October 31, 2010 were comprised of general office expenses, audit fees, legal fees, transfer agent fees and the loan payable to Mr. Schlombs. We incurred a loss of $1,439 for the three months ended January 31, 2011 and have incurred an aggregate deficit since inception of $74,943.Our ability to meet our financial liabilities and commitments is primarily dependent upon the continued financial support of our President and stockholders, the continued issuance of equity to new stockholders, and our ability to achieve and maintain profitable operations. 8 Since inception we have used our common stock to raise money for the mineral property acquisition, corporate expenses and to repay outstanding indebtedness. Net cash provided by the sale of shares since inception to January 31, 2011 was $41,013.To date, our President, Gerhard Schlombs has advanced a total of $33,000 to us for working capital. This advance will need to be repaid once funds are available. There can be no assurance that he will continue to advance funds as required or that methods of financing will be available or accessible on reasonable terms. We do not believe we have sufficient funds to meet our cash requirements for the next twelve months. As we have yet to commence operations, and have not generated any revenues, there can be no assurance that we can generate significant revenues from operations.During the next twelve months we expect to incur indebtedness for administrative and professional charges associated with preparing, reviewing, auditing and filing our financial statements and our periodic and other disclosure documents to maintain the Company in good standing. We presently operate with minimum overhead costs and need to raise additional capital to fund any future plan of operations. The Company’s management is exploring a variety of options to meet the Company’s cash requirements and future capital requirements, including the possibility of equity offerings, debt financing and business combinations.There can be no assurance that the Company will be able to raise additional capital, and if the Company is unable to raise additional capital, we will either have to suspend operations until we do raise the cash, or cease operations entirely. Going Concern There is substantial doubt about our ability to continue as a going concern as the continuation of our business is dependent upon the continued financial support from our stockholders, our ability to obtain necessary equity financing to continue operations, and achieving a profitable level of operations. The issuance of additional equity securities by us could result in a significant dilution in the equity interests of our current stockholders. Obtaining commercial loans, assuming those loans would be available, will increase our liabilities and future cash commitments. Because we have a working capital deficit, have not generated any revenues, and have incurred losses from operations since inception, in their report on our audited financial statements for the year ended October 31, 2010, our independent auditors included an explanatory paragraph regarding substantial doubt about our ability to continue as a going concern. Our financial statements contain additional note disclosures describing the circumstances that lead to this disclosure by our independent auditors. Off Balance Sheet Arrangements We have no off balance sheet arrangements. Critical Accounting Policies There have been no material changes in our existing accounting policies and estimates from the disclosures included in our Form 10-K. ITEM 3.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK We are a smaller reporting company as defined by Rule 12b-2 of the Securities Exchange Act of 1934 and are not required to provide the information under this item. 9 ITEM 4.CONTROLS AND PROCEDURES Evaluation of Disclosure Controls and Procedures Under the supervision and with the participation of our management, including the Principal Executive Officer and Principal Financial Officer, we have evaluated the effectiveness of our disclosure controls and procedures as required by Exchange Act Rule 13a-15(b) as of the end of the period covered by this report. Based on that evaluation, the Principal Executive Officer and Principal Financial Officer have concluded that our disclosure controls and procedures are not effective since the following material weaknesses exist: (i) The Company’s management is relying on external consultants for purposes of preparing its financial reporting package and may not be able to identify errors and irregularities in the financial reporting package before its release as a continuous disclosure document. (ii) As the Company is governed by one officer who is also a director, there is an inherent lack of segregation of duties and lack of independent governing board. Once the Company has sufficient personnel available, our Board of Directors will nominate an audit committee and audit committee financial expert and we will appoint additional personnel to assist with the preparation of our financial statements; which will allow for proper segregation of duties as well as additional manpower for proper documentation. Changes in Internal Control over Financial Reporting There were no changes in our internal control over financial reporting during the quarter ended January 31, 2011 that have materially affected, or are reasonably likely to materially affect, our internal control over financial reporting. PART II. - OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS We know of no material, active or pending legal proceedings against our company, nor are we involved as a plaintiff in any material proceedings or pending litigation.There are no proceedings in which any of our directors, officers or affiliates, or any registered or beneficial shareholder, is an adverse party or has a material interest adverse to our interest. ITEM 2.UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS None. ITEM 3. DEFAULTS UPON SENIOR SECURITIES None. 10 ITEM 4.(REMOVED AND RESERVED). ITEM 5.OTHER INFORMATION. None. ITEM 6. EXHIBITS. The following documents are included herein: Exhibit No. Document Description Certification of Principal Executive Officer and Principal Financial Officer pursuant to Rule 13a-15(e) and 15d-15(e), promulgated under the Securities and Exchange Act of 1934, as amended. Certification pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 (Chief Executive Officer and Chief Financial Officer). 11 SIGNATURES In accordance with Section 13 or 15 (d) of the Securities and Exchange Act, the registrant caused this report to be signed on behalf by the undersigned, thereto duly authorized on this 14th day of March 2011. BEARING MINERAL EXPLORATION, INC. (Registrant) BY: GERHARD SCHLOMBS Gerhard Schlombs President, Principal Executive and Principal Financial Officer, Treasurer/Secretary, Principal Accounting Officer and member of the Board of Directors 12 EXHIBIT INDEX Exhibit No. Document Description Certification of Principal Executive Officer and Principal Financial Officer pursuant to Rule 13a-15(e) and 15d-15(e), promulgated under the Securities and Exchange Act of 1934, as amended. Certification pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 (Chief Executive Officer and Chief Financial Officer). 13
